ORDER
PER CURIAM.
Defendant, Phillip Goodwin, appeals from the judgment entered after a jury found him guilty of robbery in the second degree. The trial court sentenced defendant, as a prior and persistent offender, to twenty-two years imprisonment.
In his sole point on appeal, defendant argues that the trial court erred in not taking action sua sponte to exclude certain improper questions by the prosecutor. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).